 1                                                                                           ASH

 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Maria Guadalupe Lucero-Gonzalez, et              No. CV-20-00901-PHX-DJH (DMF)
10   al.,                                             ORDER
11                          Plaintiffs,
12   v.
13
     Kris Kline, et al.,
14
                            Defendants.
15
16          By Order dated May 11, 2020, the Court directed Defendants to respond to
17   Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction (Doc. 2).1
18   Defendants have now filed their Response (Doc. 16), to which Plaintiffs have Replied
19   (Doc. 18). The Court will set this matter for oral argument. At the hearing, the parties
20   should be prepared to discuss whether any failure to exhaust Plaintiffs’ claims through the
21   CAFCC grievance process precludes the granting of a preliminary injunction.
22          Additionally, to resolve the Motion and effectuate any necessary relief as
23   expeditiously as possible, the Court will direct the parties to meet and confer prior to the
24   hearing in order to agree upon an expert who is able to immediately serve as a Rule 706
25   expert should Plaintiffs’ prevail on their Motion. In the event the parties are unable to
26   agree upon an expert, the parties will be directed to provide the name and credentials of
27
28          1
             The Court denied the Motion to the extent it sought a temporary restraining order
     without notice. (Doc. 6).
 1   one (1) such expert each for the Court’s consideration.2
 2          IT IS ORDERED:
 3          (1)     The referral to the Magistrate Judge is withdrawn as to Plaintiffs’ Motion
 4   for Temporary Restraining Order and Preliminary Injunction (Doc. 2).
 5          (2)     This matter is set for a Telephonic Hearing re: Plaintiffs’ Motion for
 6   Temporary Restraining Order and Preliminary Injunction (Doc. 2) for Friday, May 22,
 7   2020 at 10:00 AM (Arizona Time) in Courtroom 605, 401 West Washington Street,
 8   Phoenix, AZ 85003 before Judge Diane J Humetewa. Counsel will receive dial-in
 9   instructions for the teleconference separately via electronic mail.
10          (3)     PRIOR TO THE HEARING, the parties must meet and confer in order to
11   agree upon an expert willing and able to immediately serve as a Rule 706 expert should the
12   Court grant Plaintiffs’ Motion. In the event the parties are unable to agree upon an expert,
13   the parties are directed to provide the name and credentials of one (1) such expert each for
14   the Court’s consideration.
15          (4)     If any member of the public wishes to listen to the telephonic hearing, they
16   shall contact chambers via electronic mail at Humetewa_Chambers@azd.uscourts.gov to
17   request dial-in instructions to listen to the hearing.
18           (5)    All other matters must remain with the Magistrate Judge for disposition as
19   appropriate.
20          Dated this 18th day of May, 2020.
21
22
23                                                  Honorable Diane J. Humetewa
24                                                  United States District Judge

25
26
27
            2
28            The Court is aware that Plaintiffs have identified five (5) potential experts. (Doc.
     18 at 11 fn. 6; Doc. 18-1 at 12-95). If the parties are unable to agree upon an expert,
     Plaintiffs may choose one of these individuals.

                                                   -2-
